DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 in U.S. Patent No. 11410636 and claims 1-19 in U.S. Patent No. 11200873. And  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in U.S. Patent No. 11410636 and the claims 1-19 in U.S. Patent No. 11200873, and the present application all disclose the use of  an outdoor musical instrument comprising: a support post mounted to and extending from an outdoor surface; a base secured to the support post; and a plurality of metal discs secured to the base, each of the plurality of metal discs being configured to produce a musical note when struck by a user; differing disc placements for note production, a substantially parallel base, differeing discs diamters, sdpeific scale production, fasteners,  the elastomeric material, the mallets for striking the instrument.
The present application does not disclose the specific shape as recited by the applicant.
However, it would have been obvious to one for ordinary skill in the art at the time the invention was made to modify the device as disclosed in  Https://soundofdragon.com/percussion-list/  to include a specific shape as disclosed in the present application since a specific shape is a matter of design choice.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Https://soundofdragon.com/percussion-list/ in view of Keller.
Https://soundofdragon.com/percussion-list/ discloses the use of a musical instrument comprising: a support post mounted to and extending from an outdoor surface; a  substantially flat panel base secured to the support post; and a plurality of metal discs secured to the base, each of the plurality of metal discs being (see the second figure from the bottom); wherein at least two of the plurality of metal discs positioned at different heights overlap one another; wherein the base has an upper surface that is substantially parallel with the outdoor surface; wherein each of the plurality of metal discs is secured to the base by a fastener; wherein the fastener comprises a bolt that passes through an aperture in the metal disc and an aperture in the base; wherein the instrument is configured so that each of the fasteners may be tensioned independently from each of the other fasteners.
Https://soundofdragon.com/percussion-list/ does not disclose the specific use of an outdoor musical instrument.
Keller discloses discloses the use of an outdoor  musical instrument comprising: a support post (108) mounted to and extending from an outdoor surface; a base (206) secured to the support post; and a plurality of aluminum percussion instruments (202) configured to produce a musical note when struck by a user. Keller further discloses a plurality of metal devices that are positioned at different heights  capable of producing varying pitches. further comprising one or more mallets, each of the one or more mallets being attached to one or more of the base and the support post by a cable; wherein the one or more mallets comprises a plurality of mallets and wherein each of the plurality of mallets is located at a different side or corner of the base (see figure 2a).
Https://soundofdragon.com/percussion-list/ and Keller do not disclose the specific use of varying diameters, scale arrangement, mounting elements, or specific shapes as recited by the applicant. 
However, it would have been obvious to one of ordinary skill in the art at the time  the invention was made to modify the device as disclosed in Https://soundofdragon.com/percussion-list/ to include the mallets as disclosed in Keller and the arrangements and the  measurements as disclosed by the applicant; and the shapes as recited by the applicant since it has been held that the shape of a device was a matter of choice which a person or ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant, the claimed device was not patentably distinct from the prior art device.  In re Dalley, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837